Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Election/Restrictions
This application discloses the following embodiments:


Embodiment 1 - 1.1-1.5
Embodiment 2 - 2.1-2.5
Embodiment 3 - 3.1-3.5
Embodiment 4 - 4.1-4.5
Embodiment 5 - 5.1-5.5
Embodiment 6 - 6.1-6.5
Embodiment 7 - 7.1-7.5
Embodiment 8 - 8.1-8.5
Embodiment 9 - 9.1-9.5
Embodiment 10 - 10.1-10.5
Embodiment 11 - 11.1-11.5
Embodiment 12 - 12.1-12.5 
Embodiment 13 - 13.1-13.5
Embodiment 14 - 14.1-14.7
Embodiment 15 - 15.1-15.5
Embodiment 16 - 16.1-16.5
Embodiment 17 - 17.1-17.5
Embodiment 18 - 18.1 - 18.5
Embodiment 19 - 19.1-19.5
Embodiment 20 - 20.1-20.5
Embodiment 21 - 21.1-21.5
Embodiment 22 - 22.1 - 22.5
Embodiment 23 – 23.1-23.5
Embodiment 24 - 24.1 - 24.5
Embodiment 25 - 25.1-25.5
Embodiment 26 - 26.1-26.6
Embodiment 27 - 27.1-27.5
Embodiment 28 - 28.1-28.6
Embodiment 29 - 29.1-29.5
Embodiment 30 - 30.1 - 30.7
Embodiment 31 - 31.1-31.6
Embodiment 32 - 32.1-32.6
Embodiment 33 - 33.1-33.5



Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).  However, the change in surface patterns and textures between the embodiments within each Group creates a change in appearance that create(s) patentably distinct designs.
Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
The above embodiments divide into the following patentably distinct groups of designs:

Group I - Embodiments 1,2,3
Group II - Embodiments 4,5,6
Group III - Embodiments 7,8,9,10
Group IV - Embodiments 11,12,13,14,15
Group V - Embodiments 16,17,18
Group VI - Embodiments 19,20,21,22,23,
Group VII - Embodiments 24,25
Group VIII - Embodiments 26,27,28,
Group IX - Embodiments 29,30,31,32,33

Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.
A reply to this requirement must include an election of a single group for prosecution on the merits even if this requirement is traversed. 37 CFR § 1.143. Any reply that does not include an election of a single group will be held nonresponsive. Applicant is also requested to direct cancellation of all drawing figures and the corresponding descriptions which are directed to the nonelected groups. 
Additionally, renumbering of the drawing figures in any elected Group is neither required nor permitted. For ease of comparison with the International Registration, and for compliance with 37 CFR 1.1026 and Section 405 of the Administrative Instructions, the numbering of the drawing figures included in the elected Group should not be changed.

Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).
 
Notes on Correspondence
Discussion of the Merits of the Case
A Power of Attorney (POA), filed with the USPTO in the specific case, is required of all counsel, regardless of their authorized status in front of the Hague or other Contracting Party. Applicant should complete and place in the case file (via the EFS-web system or postal mailing) form PTO-SB0080 which may be downloaded at https://www.uspto.gov/web/forms/sb0080.pdf
Pro Se applicant may communicate directly with examiner by telephone or email communication. However, for attorneys representing applicants please note the following:
·     Attorneys must be registered to practice in front of the USPTO, and have a current registration number before any merits of the case may be discussed.
·     The case file must contain a Power of Attorney that designates the attorney or registered law firm that authorizes communication on behalf of the applicant in this application (use form SB0080).
·     Without the above, examiner may only provide case status information (time frame for examination, procedural questions, and general USPTO practice questions).
 
For expediency and ease of communication, if applicant/attorney wishes to communicate by telephone, the examiner should be reached by email to arrange a time for a telephone interview: richard.kearney@uspto.gov. Please include proposed days and times (Eastern Daylight Time) for the proposed call. The telephone communication will be initiated by applicant or applicant’s representative as appropriate. 

The merits of the application may not be discussed via email (or other electronic medium) unless an appropriate authorization for email communication is placed in the U.S. application file at the USPTO. When attorney for applicant wishes to communicate with the examiner in such a way, authorization for Internet communications should be completed (form PTO-SB439 via the EFS-web system or postal mailing). The said form may be downloaded at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf 
Please see MPEP 502.03 II (Article 5) for more details.
 
When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
·     Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
o     https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
·     Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
·     Facsimile to the USPTO's Official Fax Number (571-273-8300)
·     Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
 
Hague - Reply Reminder
Applicant is reminded that any reply to this communication must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).    

Conclusion
The references are cited as pertinent to the claimed design, but no determination as to the patentability has been made pending a response to this restriction requirement. 

A shortened statutory period for reply is set to expire two months from the mailing date of this communication.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Kearney whose telephone number is (571)272-8312.  The examiner can normally be reached on 9:30-6:30 Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Richard Kearney/   
Primary Patent Examiner, Art Unit 2911
Date: 7/6/2022